IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            No. 99-40988
                          Summary Calendar



JAMES ROBARD PICKETT,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. G-98-CV-43
                      --------------------
                          July 12, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     James Robard Pickett, Texas prisoner #563936, appeals the

district court’s dismissal of his habeas petition.     The district

court granted Pickett a certificate of appealability as to a

single issue -- whether he was improperly denied credit for time

served at a drug rehabilitation facility as a condition of

remaining on parole.    Because Pickett argued in the district

court and on appeal that he was due the credit as a matter of

state law, we affirm the dismissal of his habeas petition.    We

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40988
                               -2-

are not empowered to oversee alleged errors under state law.

See, e.g., Cronnon v. Alabama, 587 F.2d 246, 250 (5th Cir. 1979)

(“we do not sit as a ‘super’ state supreme court in a habeas

corpus proceeding”).1

     AFFIRMED.




     1
       We do not consider Pickett’s federal constitutional
arguments because he did not raise them until his reply brief on
appeal. See Unida v. Levi Strauss & Co., 986 F.2d 970, 976 n.4.
(5th Cir. 1993) (holding that an argument first raised in a reply
brief is waived).